DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claim set filed 03/17/2021 is acknowledged. No restriction requirement is being imposed in this case. Clams 1-8 are under examination. 

Claim Interpretation
The recitation of “lateral to the patient's spine” in claim 1 is interpreted as limiting the administration to the area adjacent to the spine. For instance, although there are sacral nerves running to the foot, it is not reasonable to interpret the phrase “lateral to the spine” as encompassing injection of the foot. Further, the recitation of “and/or” in claim 1 encompasses an alternative list and is not limited to administration to each and every nerve type.
In light of the plain meaning of the claim language and the guidance set forth in the instant specification, the injection steps are interpreted as encompassing the number of injections necessary to achieve total dosage of between about 1 unit to about 150 units.


Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—pages 2-5) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 6 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patents and applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure of application serial no. 16/875,947, now US Patent 10,960,061, because the claimed invention is disclosed in said application. It is noted, however that the claimed invention of treating amyotrophic lateral sclerosis comprising the recited methods is not supported by the disclosures of:
Application serial no. 16/875,951 (US Patent 11,090,371)
Application serial no. 16/875,912 (US Patent 10,967,052)
Application serial no. 16/875,935 (US Patent 10,987,411)
Application serial no. 16/875,945 (US Patent 10,960,060)
Application serial no. 16/657,950 
Application serial no. 16/657,933 (US Patent 10,722,552)
Application serial no. 16/875,924 (US Patent 10,973,873)
Application serial no. 16/995,042 (US Patent 11,241,479)
Thus, the priority date of claims 1-8 of the instant application is deemed to be 05/15/2020.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a total dosage...between about 1 unit and about 150 units” in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim because the administration steps in lines 4-8 require injecting 2-4 units, thus the minimum amount of botulinum toxin units administered is 2.
Claims 2-8 are also indefinite for depending upon and indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,960,061. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating amyotrophic Lateral Sclerosis (ALS) in a patient in need thereof, comprising administering botulinum toxin to the patient, thereby treating the ALS, wherein the administering for an adult comprises, by subcutaneous or intradermal injection, injecting 2-4 units to and/or around the vicinity of a trigeminal nerve, 2-4 units to and/or around the vicinity of a cervical nerve, lateral to the patient's spine, 2-4 units to and/or around the vicinity of a thoracic nerve, lateral to the patient's spine, 2-4 units to and/or around the vicinity of a lumbar nerve, lateral to the patient's spine, and/or 2-4 units to and/or around the vicinity of a sacral nerve, lateral to the patient's spine.
The difference between the claim sets are as follows. Instant claim 1 recites that the total dosage of the botulinum toxin for an adult who weighs about 150 lbs. is between about 1 and 150 units, while dependent claim 9 of the ‘061 patent recites a similar limitation. In addition, independent claim 11 of the ‘061 patent recites a maximum total dosage of botulinum toxin of 150 units, while instant claim 1 recites that the total dosage of the botulinum toxin for an adult who weighs about 150 lbs. is between about 1 and 150 units. The slightly different wording of the claims of the ‘061 patent is not patentably distinguishable from those of the instant claims, however. One having ordinary skill in the art, upon reading the claims of ‘061 patent would recognize that as a whole, they anticipate the instant claims.

Closest Prior Art
Blumenfeld (2017/0173123—on IDS filed 03/29/2021) teaches subcutaneous administration of 5 units botulinum toxin to various trigeminal nerves (supraorbital, supratrochlear, infraorbital, mental—see paragraphs [0177]-[0185]) to treat various neurological disorders, but does not teach amyotrophic lateral sclerosis. Although there is a contraindication for using botulinum toxin in ALS patients, it has been used to treat excessive salivation and spasticity in ALS patients (see Kumar, Asian J Pharm Clin Res, Vol 10, Issue 9, 2017, 21- 29, p. 24, right column, 4th paragraph, under “Salivary secretory disorders”—on IDS filed 03/29/2021) and Wijesekera (Orphanet Journal of Rare Diseases 2009, 4:3 doi:10.1186/1750-1172-4-3; p. 12, Table 4). See also the WIPO document WO 2018172264, which teaches administering botulinum toxin to treat sialorrhea or spasticity in patients with various conditions, including ALS, although it does not teach the same injection methods or dosages. Haunold (EP 2072039—on IDS filed 03/29/2021) teaches using botulinum toxin to reduce certain side effects experienced by patients, including hypersalivation in those with ALS (paragraph [0041]). LeWitt and Trosch, Movement Disorders, 1997; 12: 1064-1067—on IDS filed 03/29/2021), but also reports “[s]ystemic weakness following localized [botulinum toxin A] injections” in ALS patients treated with botulinum toxin, (see p. 1067, left column, last paragraph). Squires et al. (Dysphagia (2014) 29: 500-508—on IDS filed 03/29/2021) that “heterogeneity of toxin types and dosages, outcome measures, and injection techniques makes it difficult to directly compare the results of the studies” in ALS patients treated for excessive salivation with botulinum toxin (see p. 506, left column). In addition, Squires also reports that there have been cases of worsening dysphagia and dysarthria in ALS patients treated with botulinum toxin (see paragraph bridging pages 506-507).
The instant specification discloses at p. 17 that “[b]otulinum toxin is given to lower the levels of Substance P, CGRP and glutamate”. The instant specification also discloses (p. 14) that the “innovative injection techniques” are employed to reduce the overproduction of Substance P, CGRP and glutamate. According to Dobrek and Thor, (Postepy Hig Med Dosw (online), 2011; 65: 338-346—on IDS filed 03/29/2021), excess glutamate is associated with a number of neurodegenerative conditions, including ALS (see the paragraph bridging pages 341-342). See also the editorial by Erle CH Lim (Medical Hypotheses (2007) 69, 718-723—on IDS filed 03/29/2021).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649